DETAILED ACTION
	This is the first office action on the merits of the instant application subsequent to a request for continued examination filed February 25, 2021, including a submission wherein claims 1 and 11 are amended and claims 3 and 7 are cancelled.  Claims 1-2, 4-6 and 8-15 remain in the application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 25, 2021 has been entered.
 
Claim Objections
Claim 1 is objected to because of the following informalities.  In the previous office action, “pluralilty”, found on line 2, was identified as requiring correction.  While this error has been corrected, it has not been properly annotated as a correction in the current set of claims.  Please follow proper protocol for identifying/annotating all future amendments to the specification and claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date 


Claims 1-15 are rejected under 35 U.S.C. 103 as being unpatentable over Hukkeri et al. (US 2010/0076709 A1) in view of Zeng et al. (US 2017/0261599 A1) and Oakes et al. (US 5,814,771).
Hukkeri et al. teaches, according to claim 1, a processing module for an object-detection system for a vehicle that comprises a plurality of sensor locations and a plurality of object-detection sensors, the processing module configured to, in a calibration mode: 
receive, from each of a plurality of the object-detection sensors, a value associated with the detection of a marker (Hukkeri et al., at least para. [0023], “Controller 20 may be configured to calibrate sensors 18 based on position signals received from sensors 18 during detection of calibration object 24 and based on signals received from positioning device 22…Controller 20 may compare signals received from each sensor 18 at their actual sensing locations to values found within the maps corresponding to the desired sensing locations and reference location of machine 10 relative to calibration object 24.”); and 
determine the corresponding sensor location for each of the object-detection sensors with respect to the vehicle based on the received values associated with the detection of the marker (Hukkeri et al., at least para. [0023], “If the signals indicate that the sensed characteristics of features 26 substantially match (i.e., match within an acceptable threshold margin) the known and mapped characteristics, it can be concluded that the actual sensing location of sensors 18 substantially match the desired sensing locations and the information provided by sensors 18 may be sufficiently accurate.  However, if the signals indicate that the sensed characteristics of features 26 differ significantly from the mapped characteristics, it can be concluded that the actual sensing location of sensors 18 are substantially different from the desired sensing locations and calibration of one or more of sensors 18 may be required to improve the information accuracy of sensors 18.”).
Hukkeri et al. does not expressly teach, but Zeng et al. teaches wherein the corresponding sensor location is unknown to the processing module prior to said determining (Zeng et al., at least para. [0019], “Regardless of how many object sensors are provided on the vehicle 10, it is important that the pose (position and azimuth orientation) of the sensors is accurately known. Sensor position and orientation are important both for object data used in lane keeping applications (such as curbs and guard rails) and for object data used in collision avoidance and other autonomous driving applications (such as other vehicles). The invention discussed below provides a technique for automatically determining the position and orientation of the object sensors 32-38 on the vehicle 10 using data which is readily available.”; and para. [0027], “From the geometric relationships defined in Equations (1) and (2), a pair of calculations can be performed recursively upon arrival of each new set of sensor measurement data. In the first calculation, the azimuth orientation angle α is assumed to be known (from a default setting, or from a previous cycle of the recursive calculation), and the position values a and b are calculated. In the second calculation, the position values a and b are assumed to be known (from a default setting, or from a previous cycle of the recursive calculation), and the azimuth orientation angle α is calculated. Over a period of time (nominally one minute to a few minutes), with measurement data arriving several times per second, these calculations converge to yield the actual values of the sensor pose (a,b,α).”; the calculation of position values a and b for the first equation constitutes the position being unknown prior to determining the location).  It would have been obvious to incorporate the teaching of Zeng et al. into the 
Hukkeri et al. and Zeng further do not expressly teach, according to the amended language of claim 1, each object-detection sensor comprises a memory storing a pre-assigned, unique identifier, each unique identifier comprises a machine address for identifying a particular object-detection sensor during communications with the processing module; and reassign respective unique identifiers of one or more of the object-detection sensors based on the received values associated with the detection of the marker.  Oakes et al. discloses a vehicle sensor system having transmitters associated with a plurality of sensors, the transmitters and associated sensors being connected to a vehicle controller, and each transmitter having a memory storing a pre-assigned machine address, the controller reassigning a unique identifier to each transmitter (Oakes et al., at least col. 10, lines 1-14, “Upon power up, the master controller 22 provides power to the first transmitter 24 through the electrical cable 30 as shown by block 100. The master controller 22 then interrogates the first transmitter 24 to determine its address. In the preferred embodiment, each of the transmitters 24, 26, 28, etc., are initially assigned a standard address that is stored within the transmitter's ROM, for example address zero. Upon interrogation, the first transmitter 24 informs the master controller 22 that it is at address zero. The master controller 22 then instructs the first transmitter 24 to change its address to an assigned value, such as address one as shown by block 102. The first transmitter 24 stores its new address value in the microprocessor's memory (RAM).”).  f It would have been obvious to incorporate the teaching of Oakes et al. into the system of Hukkeri et al. and Zeng et al. for the purpose of enabling interchangeability, substitution and addition of like sensors in the system without unnecessary preprogramming, as taught by Oakes et al., and as a combination of known prior art elements in a known manner with an expectation of predictable results.  The differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.
Regarding claim 2, the processing module is further configured to, in the calibration mode, associate, for use in a sensing mode, each of the object-detection sensors with the determined corresponding sensor location of that particular object-detection sensor (Hukkeri et al., at least para. [0024], “Controller 20 may calibrate sensor 18 by determining transformations required to correct characteristics of features 26 detected from the sensors' actual sensing location (i.e., by determining transformations required to make the sensed characteristic information substantially match the mapped characteristic information).  Specifically, as shown in FIG. 3, it may be possible for the actual sensing location of each sensor 18 to be shifted in any of three directions (x, y, and z) and/or to be rotated about any of three axis (an x-axis, a y-axis, and a z-axis) relative to its desired position.”).
Regarding claim 4, the processing module is further configured to associate each of the plurality of object-detection sensors to one of a plurality of pre-designated possible sensor locations based on the values associated with the detection of the marker (Hukkeri et al., at least para. [0019], “In order for the information provided by sensors 18 to be most accurate and useful, the actual sensing location of sensor 18 should be precisely known, and a deviation from a desired sensing location accounted for.  In one example, as shown in FIG. 2, there exists a desired sensing location on body 14 for each sensor 18.  The desired sensing location may correspond with a preprogrammed set of instructions regarding manipulation of information received from sensor 18 and/or a geometric relationship between a reference location on machine 10 and the desired sensing location.”).
Regarding claim 5, each value associated with the detection of the marker comprises one of: (i) a distance or relative distance between one of the object-detection sensors and the marker, or a related quantity such as a time of flight measurement; (ii) a vector defining a relationship between the object-detection sensors and the marker; or (iii) a time at which one of the object-detection sensors detected the marker (Hukkeri et al., at least para. [0018], “In one example, sensor 18 may include an emitter that emits a detection beam, and an associated receiver that receives a reflection of that detection beam.  Based on characteristics of the reflected beam, a distance and a direction from an actual sensing location of sensor 18 on machine 10 to a portion of the sensed object may be determined.”).
Hukkeri et al. teaches, according to claim 6, an object-detection system having: 
the processing module of preceding claim 1 (see discussion above re: claim 1); and 
a plurality of object-detection sensors, each object-detection sensor configured to detect a marker (Hukkeri et al., at least para. [0017], “Machine 10 may include, among other things, a body 14 supported by one or more traction devices 16, and one or more sensors 18 mounted to body 14 and used for obstacle detection, collision avoidance, environmental display, autonomous guidance and/or other similar purposes.  Sensor calibration system 12 may be used to selectively calibrate sensors 18 to improve the accuracy of information provided by sensors 18.”).
Regarding claim 8, the object-detection sensors are mutually interchangeable (Hukkeri et al., at least para. [0018], “In one embodiment, machine 10 may be equipped with short range sensors 18S, medium range sensors 18M, and long range sensors 18L located at different positions around body 14 of machine 10.  Each sensor 18 may embody a device that detects and ranges objects, for example a LIDAR (light detection and ranging) device, a RADAR (radio detection and ranging) device, a SONAR (sound navigation and ranging) device, a camera device, or another device known in the art.”).  Each type of sensor being expressed in the plural, it would have been obvious to one of ordinary skill in the art to use multiples of the same type of sensor.  The differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.
Regarding claim 9, the object-detection sensors each have the same connector configuration (Hukkeri et al., at least para. [0018], “In one embodiment, machine 10 may be equipped with short range sensors 18S, medium range sensors 18M, and long range sensors 18L located at different positions around body 14 of machine 10.  Each sensor 18 may embody a device that detects and ranges objects, for example a LIDAR (light detection and ranging) device, a RADAR (radio detection and ranging) device, a SONAR (sound navigation and ranging) device, a camera device, or another device known in the art.”).  Each type of sensor being expressed in the plural, it would have been obvious to one of ordinary skill in the art to use multiples of the same type of sensor, which in practice will use the same connector configuration.  The differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the 
Regarding claim 10, Hukkeri et al. teaches a vehicle comprising the object-detection system of claim 6 (see discussion above regarding claim 6, and Hukkeri et al., at least para. [0017], “FIG. 1 illustrates a machine 10 having an exemplary sensor calibration system 12.  Machine 10 may embody a mobile machine, for example an earth moving machine such as a haul truck, a wheel loader, a motor grader, or any other mobile machine known in the art.  Machine 10 may include, among other things, a body 14 supported by one or more traction devices 16, and one or more sensors 18 mounted to body 14 and used for obstacle detection, collision avoidance, environmental display, autonomous guidance and/or other similar purposes.  Sensor calibration system 12 may be used to selectively calibrate sensors 18 to improve the accuracy of information provided by sensors 18.”).

Hukkeri et al. teaches, according to claim 11, a method for calibrating an object-detection system for a vehicle comprising a plurality of sensor locations and a plurality of object-detection sensors, the method comprising: 
receiving, from each of a plurality of the object-detection sensors, a value associated with the detection of a marker (Hukkeri et al., at least para. [0023], “Controller 20 may be configured to calibrate sensors 18 based on position signals received from sensors 18 during detection of calibration object 24 and based on signals received from positioning device 22…Controller 20 may compare signals received from each sensor 18 at their actual sensing locations to values found within the maps corresponding to the desired sensing locations and reference location of machine 10 relative to calibration object 24.”); and 
“If the signals indicate that the sensed characteristics of features 26 substantially match (i.e., match within an acceptable threshold margin) the known and mapped characteristics, it can be concluded that the actual sensing location of sensors 18 substantially match the desired sensing locations and the information provided by sensors 18 may be sufficiently accurate.  However, if the signals indicate that the sensed characteristics of features 26 differ significantly from the mapped characteristics, it can be concluded that the actual sensing location of sensors 18 are substantially different from the desired sensing locations and calibration of one or more of sensors 18 may be required to improve the information accuracy of sensors 18.”).
Hukkeri et al. does not expressly teach, but Zeng et al. teaches wherein the corresponding sensor location is unknown prior to said determining (Zeng et al., at least para. [0019], “Regardless of how many object sensors are provided on the vehicle 10, it is important that the pose (position and azimuth orientation) of the sensors is accurately known. Sensor position and orientation are important both for object data used in lane keeping applications (such as curbs and guard rails) and for object data used in collision avoidance and other autonomous driving applications (such as other vehicles). The invention discussed below provides a technique for automatically determining the position and orientation of the object sensors 32-38 on the vehicle 10 using data which is readily available.”; and para. [0027], “From the geometric relationships defined in Equations (1) and (2), a pair of calculations can be performed recursively upon arrival of each new set of sensor measurement data. In the first calculation, the azimuth orientation angle α is assumed to be known (from a default setting, or from a previous cycle of the recursive calculation), and the position values a and b are calculated. In the second calculation, the position values a and b are assumed to be known (from a default setting, or from a previous cycle of the recursive calculation), and the azimuth orientation angle α is calculated. Over a period of time (nominally one minute to a few minutes), with measurement data arriving several times per second, these calculations converge to yield the actual values of the sensor pose (a,b,α).”; the calculation of position values a and b for the first equation constitutes the position being unknown prior to determining the location).  It would have been obvious to incorporate the teaching of Zeng et al. into the system of Hukkeri et al. for the purpose of iteratively refining sensor location determination in the case where assumed predetermined sensor locations are in error, and as a combination of known prior art elements in a known manner with an expectation of predictable results.  The differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.
Hukkeri et al. and Zeng further do not expressly teach, according to the amended language of claim 1, each object-detection sensor comprises a memory storing a pre-assigned, unique identifier, each unique identifier comprises a machine address for identifying a particular object-detection sensor during communications with the processing module; and reassign respective unique identifiers of one or more of the object-detection sensors based on the received values associated with the detection of the marker.  Oakes et al. discloses a vehicle sensor system having transmitters associated with a plurality of sensors, the transmitters and associated sensors being connected to a vehicle controller, and each transmitter having a memory storing a pre-“Upon power up, the master controller 22 provides power to the first transmitter 24 through the electrical cable 30 as shown by block 100. The master controller 22 then interrogates the first transmitter 24 to determine its address. In the preferred embodiment, each of the transmitters 24, 26, 28, etc., are initially assigned a standard address that is stored within the transmitter's ROM, for example address zero. Upon interrogation, the first transmitter 24 informs the master controller 22 that it is at address zero. The master controller 22 then instructs the first transmitter 24 to change its address to an assigned value, such as address one as shown by block 102. The first transmitter 24 stores its new address value in the microprocessor's memory (RAM).”).  f It would have been obvious to incorporate the teaching of Oakes et al. into the system of Hukkeri et al. and Zeng et al. for the purpose of enabling interchangeability, substitution and addition of like sensors in the system without unnecessary preprogramming, as taught by Oakes et al., and as a combination of known prior art elements in a known manner with an expectation of predictable results.  The differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.
Regarding claim 12, the marker is situated off-centre with respect to the vehicle (Hukkeri et al., at least Fig. 5, which illustrates multiple features 26 of calibration object 24 positioned off-center with respect to vehicle 10; and Fig. 7, para. [0029], “Similarly, a side-mounted sensor 18 may detect and range the same obstacles as machine 10 passes the obstacles (middle image of FIG. 7).”).
Regarding claim 13, the method further comprises determining a set of first values associated with the detection of the marker by each of the object-detection sensors (Hukkeri et al., at least para. [0023], “Controller 20 may be configured to calibrate sensors 18 based on position signals received from sensors 18 during detection of calibration object 24 and based on signals received from positioning device 22…Controller 20 may compare signals received from each sensor 18 at their actual sensing locations to values found within the maps corresponding to the desired sensing locations and reference location of machine 10 relative to calibration object 24.”); and assigning the position of each of the object-detection sensors based on the set of first values (Hukkeri et al., at least para. [0023], “If the signals indicate that the sensed characteristics of features 26 substantially match (i.e., match within an acceptable threshold margin) the known and mapped characteristics, it can be concluded that the actual sensing location of sensors 18 substantially match the desired sensing locations and the information provided by sensors 18 may be sufficiently accurate.  However, if the signals indicate that the sensed characteristics of features 26 differ significantly from the mapped characteristics, it can be concluded that the actual sensing location of sensors 18 are substantially different from the desired sensing locations and calibration of one or more of sensors 18 may be required to improve the information accuracy of sensors 18.”).  The differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.
Regarding claim 14, the method further comprises determining whether the same first value has been determined by two or more of the object-detection sensors (Hukkeri et al., at least para. [0023], “Controller 20 may be configured to calibrate sensors 18 based on position signals received from sensors 18 during detection of calibration object 24 and based on signals received from positioning device 22…Controller 20 may compare signals received from each sensor 18 at their actual sensing locations to values found within the maps corresponding to the desired sensing locations and reference location of machine 10 relative to calibration object 24.”; in receiving and comparing received signals, controller 20 is capable of determining whether the same first value has been determined by two or more of the object-detection sensors). The differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.
Regarding claim 15, the method further comprises moving the marker with respect to the object-detection system; determining a set of second values associated with the detection of the marker by each of the object-detection sensors; and assigning the position of each of the object-detection sensors based on the set of first values and the set of second values (Hukkeri et al., at least para. [0029], “In one embodiment machine 10 may be moving during calibration of sensors 18.  That is, regardless of a scan direction or an overlapping scan range, information provided by one or more sensors 18 at different times during movement of machine 10 may be compared with respect to a heading or trajectory of machine 10 to determine a need for and to complete calibration.”; determining the values while the vehicle is moving results in relative movement of the marker with respect to the vehicle).  The differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.

Response to Arguments
Applicant's arguments filed February 25, 2021 have been fully considered but they are not persuasive.  Applicant’s arguments with respect to claims 1 and 11 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DONALD J. WALLACE whose telephone number is 
(313) 446-4915.  The examiner can normally be reached on Monday-Friday, 8 a.m. to 5 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hunter Lonsberry can be reached on (571) 272-7298.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR 


/DONALD J WALLACE/Primary Examiner, Art Unit 3665